NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted October 25, 2021 *
                              Decided October 25, 2021

                                        Before

                        WILLIAM J. BAUER, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 21-1687

BAUDELAIRE K. ULYSSE,                            Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
      v.
                                                 No. 1:19-cv-7246
ELGIN COMMUNITY
COLLEGE, et al.,                                 Charles R. Norgle,
     Defendants-Appellees.                       Judge.

                                      ORDER

      Baudelaire Ulysse, a black man from Haiti, accused his employer, Elgin
Community College, of discrimination. The College moved to dismiss the case on three
grounds, all of which the district court accepted: Ulysse lied in his application to

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1687                                                                          Page 2

proceed in forma pauperis, relinquished this claim to the bankruptcy trustee (and thus
lacked standing) by earlier filing for bankruptcy, and is judicially estopped from suing
because he failed to disclose this claim in his bankruptcy filings. Judicial estoppel alone
justifies dismissal with prejudice, so we limit our discussion to that issue and affirm.

       Ulysse sued the College (as well as several of its employees) in November 2019
and alleged that the College twice refused to hire him full-time because of his race,
country of origin, and dark complexion. Months later, facing financial difficulties,
Ulysse filed for Chapter 7 bankruptcy protection. He did not list this lawsuit, which he
values at over $800,000, among his assets. In June 2020 his debts were discharged.

        Because in his bankruptcy case Ulysse listed no claims against the College, and in
this suit (filed shortly before the bankruptcy case) he alleges a claim, the district court
properly ruled that he is judicially estopped from pursuing the claim. See Canon-Stokes
v. Potter, 453 F.3d 446, 448 (7th Cir. 2006). A party may not benefit from taking contrary
positions in two proceedings where one court has already relied on the first position,
and a later court’s acceptance of a contrary position would give the contrarian party an
inequitable advantage. New Hampshire v. Maine, 532 U.S. 742, 749–51 (2001). Ulysse
listed no valuable legal claims when he filed for bankruptcy, but in this case he had
already asserted that the College owes him over $800,000—a material inconsistency.
The bankruptcy court relied on his contrary assertion when it discharged his debts. He
thus deprived the bankruptcy trustee of the opportunity to pursue, on behalf of his
creditors, this substantial claim, and now only he would benefit from it. As a result, the
district court reasonably used judicial estoppel, an equitable doctrine, to prevent him
from benefiting from his contrary positions and undermining the integrity of the
judicial system. See New Hampshire, 532 U.S. at 749; Canon-Stokes, 453 F.3d at 448.

       Ulysse insists that he did not mean to hide his assets, so his bankruptcy filings
should not affect these proceedings. But even if the inconsistency was an honest
mistake, the district court permissibly ruled that allowing him to proceed with this
claim would be inequitable. After the College alerted him to his mistake in its motion to
dismiss, he should have sought to reopen his bankruptcy and have the trustee take his
place in this lawsuit on behalf of his creditors. See Metrou v. Mortenson, 781 F.3d 357, 358
(7th Cir. 2015). But he did not, so the district court reasonably invoked judicial estoppel.

                                                                                AFFIRMED